[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________           FILED
                                                  U.S. COURT OF APPEALS
                               No. 09-14702         ELEVENTH CIRCUIT
                                                       MARCH 16, 2010
                           Non-Argument Calendar
                                                         JOHN LEY
                         ________________________
                                                          CLERK

                     D. C. Docket No. 08-60344-CR-KAM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

MATTHEW NOLAND,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                               (March 16, 2010)

Before CARNES, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:

     Matthew Noland appeals his conviction following a guilty plea pursuant to a
conditional written plea agreement for possession with intent to distribute cocaine,

in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C). On appeal, he argues that law

enforcement officials lacked probable cause to arrest him, and therefore, evidence

of the cocaine discovered on his person when he was arrested should be

suppressed.

      We affirm, finding no reversible error in the district court’s finding that law

enforcement officials had probable cause to arrest Noland. The facts indicated that

Noland had been present at a meeting where agents discussed purchasing

marijuana with Bryan Roth and Duane Levindowski. A previously reliable

informant then informed the agents that “Matt,” was a pool cleaning partner with

Roth and a possible supplier of cocaine to Roth. Noland later drove Roth to a

meeting where Roth sold the agents 100 ecstasy pills. When Roth’s apartment was

placed under surveillance, Noland was observed there prior to Roth’s call to the

agents arranging to sell them more drugs. At one point, Noland was observed

getting out of his car, concealing a small white object under his shirt and walking

into Roth’s apartment after Roth had arranged to get more drugs for the agents. A

short time later Roth exited carrying a red and white package and entered his car.

After Roth was arrested at the meeting, Noland “agitated[ly]” called Roth’s cell

phone repeatedly within a short period of time. Under the totality of the



                                          2
circumstances, the cumulative weight of all of these observations is sufficient to

support probable cause to arrest Noland on the belief that he had committed a

crime. Accordingly, his arrest was lawful and the cocaine found on his person was

admissible into evidence incident to his lawful arrest.

      AFFIRMED.




                                           3